FILED
                             NOT FOR PUBLICATION                            FEB 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SHEILA DHAROD,                                   No. 11-56607

               Plaintiff - Appellant,            D.C. No. 2:11-cv-03902-JST-RNB

  v.
                                                 MEMORANDUM *
LOS ANGELES CITY COLLEGE; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Central District of California
                    Josephine S. Tucker, District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Sheila Dharod appeals pro se from the district court’s judgment dismissing

her 42 U.S.C. § 1983 action alleging claims related to her impeachment as a

student body leader at a California community college. We have jurisdiction under




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194

(9th Cir. 1998) (order). We affirm in part, vacate in part, and remand.

      The district court properly dismissed Dharod’s 42 U.S.C. § 1985 claims

because Dharod failed to allege either a racial or other class-based conspiracy to

deprive her of her equal protection rights, or that defendants interfered with any

judicial proceeding or a federal official’s performance of his or her duties. See 42

U.S.C. § 1985; see also Usher v. Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987)

(discussing elements of § 1985 claim).

       The district court properly dismissed Dharod’s § 1983 claims against the

Los Angeles City College and the Associated Students Organization based on

Eleventh Amendment sovereign immunity, and against the individual student

defendants because they did not act under color of state law. See Rounds v. Or.

State Bd. of Higher Educ., 166 F.3d 1032, 1035-36 (9th Cir. 1999) (state

university’s student government body is entitled to Eleventh Amendment

immunity); Cerrato v. S.F. Comm. Coll. Dist., 26 F.3d 968, 972 (9th Cir. 1994)

(community college districts are dependent instrumentalities of the state for

purposes of Eleventh Amendment); see also Huffman v. County of Los Angeles,

147 F.3d 1054, 1057 (9th Cir. 1998) (defendant must have acted “under color of”

law to be liable under § 1983).


                                          2                                     11-56607
      The district court also properly dismissed Dharod’s failure to train or

supervise claims because there can be no § 1983 liability for failing to train or

supervise private student actors. See Huffman, 147 F.3d at 1057.

      However, given her pro se status, Dharod should have been allowed leave to

amend her § 1983 claims for alleged constitutional violations against Dean Peters

in his official capacity to the extent that she sought prospective injunctive relief.

See Flint v. Dennison, 488 F.3d 816, 825 (9th Cir. 2007) (state officials sued in

their official capacity for prospective injunctive relief, including expungement of

records related to a student’s censure and denial of seat in student government, are

persons subject to suit under § 1983); West v. Atkins, 487 U.S. 42, 49-50 (1988)

(public employees act under color of state law when acting in their official

capacity); see also Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc)

(setting forth standard of review and explaining that leave to amend must be

granted unless it is clear that the deficiencies in the complaint cannot be cured by

amendment). Accordingly, we vacate only the denial of leave to amend Dharod’s

§ 1983 claims under the First and Fourteenth Amendments against Dean Peters in

his official capacity to the extent that they seek prospective injunctive relief.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                            3                                       11-56607